PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-2211


DR. AMR FAWZY,

            Plaintiff - Appellant,

V.

WAUQUIEZ BOATS SNC,

            Defendant - Appellee.



                                     No. 16-2311


DR. AMR FAWZY,

            Plaintiff - Appellee,

V.

WAUQUIEZ BOATS SNC,

            Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03363-RDB)



Argued: September 15, 2017                                  Decided: October 12, 2017
Before NIEMEYER, KING, and HARRIS, Circuit Judges.



Dismissed by published opinion. Judge Niemeyer wrote the opinion, in which Judge
King and Judge Harris joined.



ARGUED: Alexander McKenzie Giles, SEMMES, BOWEN & SEMMES, Baltimore,
Maryland, for Appellant/Cross-Appellee. C. Edward Hartman, III, HARTMAN &
EGELI, LLP, Annapolis, Maryland, for Appellee/Cross-Appellant. ON BRIEF: Imran
O. Shaukat, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for
Appellant/Cross-Appellee. John R. Griffin, HARTMAN & EGELI, LLP, Annapolis,
Maryland, for Appellee/Cross-Appellant.




                                       2
NIEMEYER, Circuit Judge:

       Dr. Amr Fawzy commenced this action against Wauquiez Boats SNC, a French

partnership, alleging that a yacht that he purchased from Wauquiez Boats in 2011 was

defective. Invoking the admiralty and maritime jurisdiction of the district court, as

conferred by 28 U.S.C. § 1333, he asserted claims for “breach of a maritime contract”

and for “products liability under the general maritime law.” In response to a motion filed

by Wauquiez Boats, the district court dismissed the complaint under Federal Rule of

Civil Procedure 12(b)(1) for failing adequately to demonstrate admiralty and maritime

jurisdiction, denied Wauquiez Boats’ request for sanctions, and closed the case.

       Unbeknownst to the district court, Fawzy filed an amended complaint under

Federal Rule of Civil Procedure 15 roughly an hour before the district court filed its order

dismissing the case. Instead of bringing the amended complaint to the attention of the

court, however, Fawzy appealed the district court’s order dismissing his original

complaint, contending that the district court erred in finding a lack of admiralty and

maritime jurisdiction.

       Because the amended complaint remains the operative complaint in the district

court and stands unaddressed by Wauquiez Boats or the court, we conclude that the

district court’s order dismissing the original complaint and denying sanctions was not a

final decision under 28 U.S.C. § 1291. We therefore dismiss Fawzy’s appeal, as well as

Wauquiez Boats’ cross-appeal requesting sanctions, for lack of appellate jurisdiction.




                                             3
                                             I

       In June 2011, Dr. Fawzy purchased a 55-foot sailing vessel from Wauquiez Boats

in northern France for approximately $1.13 million. After taking possession of the vessel

in Port Camargue, France, and while sailing it across the Atlantic Ocean on course to his

home in Scituate, Massachusetts, Fawzy began to experience difficulties operating the

vessel. He alleged in his complaint that “numerous problems” arose “pertaining to the

main sail, the foresail, and other components of the Vessel, many of which only became

apparent while the Vessel was underway with Plaintiff on board, which resulted in great

danger to Plaintiff’s life.” Fawzy also alleged that these problems persisted over the next

two years despite his efforts to have Wauquiez Boats resolve them.

       Fawzy commenced this action on October 6, 2016, coordinating the filing of his

complaint with the United States Sailboat Show in Annapolis, Maryland, where

Wauquiez Boats was showing a new 48-foot sailing vessel. 1 On the day after he filed his

complaint, he obtained a writ of maritime attachment under Supplemental Admiralty

Rule B on that vessel for the purposes of obtaining jurisdiction over Wauquiez Boats and

securing a judgment for damages claimed in the amount of over $1.44 million. The

proceedings in the district court thereafter moved quickly.       On October 11, 2016,

Wauquiez Boats filed a motion to dismiss the action for, among other things, a lack of


       1
         Fawzy also commenced an action in France in 2013, “seeking return of the
purchase price of the Vessel and other, related expenses caused by the repetitive but
unsuccessful attempts to repair or replace the defective components,” which remains
pending.



                                            4
admiralty and maritime jurisdiction. The motion also requested sanctions, claiming that

the attachment was wrongful, malicious, and especially injurious to Wauquiez Boats’

effort to sell the new vessel at the boat show. The next day, October 12, the district court

conducted a hearing on Wauquiez Boats’ motion, and on October 14, at 2:22 p.m., the

court filed a memorandum and order: (1) dismissing the case for lack of admiralty or

maritime jurisdiction; (2) vacating the attachment; (3) releasing Wauquiez Boats’ vessel;

(4) denying Wauquiez Boats’ request for sanctions; and (5) directing the clerk of court to

“close this case.”

       Unbeknownst to the district court — and calling to mind the script of a Greek

tragedy — Fawzy had filed an amended complaint pursuant to Federal Rule of Civil

Procedure 15(a)(1) at 1:16 p.m., a little more than an hour before the district court closed

the case. The amended complaint added claims for negligent design of the vessel, failure

to warn, intentional misrepresentation, and intentional infliction of emotional distress,

and it added eight paragraphs alleging new facts. The amended complaint also increased

Fawzy’s damages claim to $1,573,500. Fawzy took no steps following the district court’s

order of dismissal to advise the court that he had previously filed an amended complaint.

Rather, a few days later, on October 19, 2016, he filed this appeal, challenging the district

court’s ruling dismissing this case for a lack of admiralty and maritime jurisdiction.

Wauquiez Boats then filed a cross-appeal, challenging the district court’s order refusing

to award sanctions for Fawzy’s allegedly malicious attachment of its vessel.

       By order dated August 28, 2017, we directed counsel for the parties to file

simultaneous supplemental briefs addressing our subject matter jurisdiction.          In his


                                             5
supplemental brief, Fawzy contended that, despite the fact that his amended complaint

rendered his original complaint a nullity and that the district court never addressed his

amended complaint, we nonetheless have appellate jurisdiction. He argued that the

district court’s “subsequent dismissal of the initial Verified Complaint was [simply] in

error” such that we could review it as we would any other error. He argued further that

after the district court dismissed the case, he could not file a Rule 60 motion to preserve

the court’s error for appeal because the error was “substantive” and not simply a “clerical

mistake or a mistake arising from oversight or omission,” quoting Federal Rule of Civil

Procedure 60(a). In its supplemental brief, Wauquiez Boats likewise contended that we

have appellate jurisdiction because the district court intended to render a final decision on

all claims before it, whether or not they were specifically raised in the original complaint.

It asserted that the amended complaint, which the district court never addressed, “[did]

not contain any new causes of action that would deny appellate court jurisdiction in this

matter” and that, in any event, any new allegations were discussed during the oral

argument on its motion to dismiss the original complaint. Wauquiez Boats also argued

that Fawzy failed to preserve his ability to rely on the amended complaint because he

“did not alert the district court of the oversight prior to filing his appeal,” making the

original complaint the operative one and the district court’s order dismissing it a final,

appealable decision.


                                             II

       At the outset, we address our jurisdiction, as we must.



                                             6
       Section 1291 of Title 28 confers jurisdiction over appeals from “all final decisions

of the district courts of the United States” (emphasis added), subject to a limited number

of exceptions not applicable here. 2 A final decision is one that “ends the litigation on the

merits and leaves nothing for the court to do but execute the judgment.” Catlin v. United

States, 324 U.S. 229, 233 (1945); see also United States ex rel. Lutz v. United States, 853
F.3d 131, 136 (4th Cir. 2017). The question thus presented at the outset is whether the

district court’s order dismissing Fawzy’s original complaint was a final decision that left

nothing further to be done in the case.

       In response to the complaint invoking admiralty and maritime jurisdiction under

§ 1333, Wauquiez Boats filed a motion to dismiss on the ground that the complaint failed

adequately to demonstrate admiralty and maritime jurisdiction. Following a hearing on

the motion, the district court dismissed the action, relying on Flota Maritima Browning

de Cuba, Sociadad Anonima v. Snobl, 363 F.2d 733 (4th Cir. 1966) (holding that a

contract for the sale of a ship is not a maritime contract), and East River S.S. Corp. v.

Transamerica Delaval, Inc., 476 U.S. 858 (1986) (holding that no products-liability claim


       2
         These exceptions include, for example, appeals from the entry of injunctions, see
28 U.S.C. § 1292(a)(1); from orders variously certified as final, see id. § 1292(b); Fed. R.
Civ. P. 54(b); and from certain collateral orders, see Mohawk Industries, Inc. v.
Carpenter, 558 U.S. 100, 103 (2009); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 546 (1949), including orders dissolving a maritime attachment, see Swift Co. &
Packers v. Compania Colombiana Dell Caribe, S.A., 339 U.S. 684, 688–89 (1950).
Neither party argues, however, that any of these exceptions apply, and they expressly
declined to invoke the collateral order doctrine with respect to the district court’s order
dissolving the maritime attachment, pressing only our review of the district court’s Rule
12(b)(1) dismissal order and its denial of sanctions.



                                             7
lies in admiralty when the only injury claimed is economic loss), and closed the case,

thereby purporting to enter a “final decision.” That decision would, in the ordinary

course, be appealable under § 1291.

       The twist in this appeal, however, comes from the fact that one hour before the

district court filed its order of dismissal, Fawzy filed an amended complaint under Rule

15, of which the court was neither forewarned nor had knowledge when it purported to

issue its “final decision.” But the effect of the amended complaint’s filing was fatal to

our jurisdiction.

       Fawzy filed his amended complaint as a matter of right under Rule 15, which

requires, in the circumstances here, no prior approval by the court or the opposing party.

Rule 15 provides in relevant part that “[a] party may amend its pleadings once as a matter

of course within . . . 21 days after service of a motion under Rule 12(b).” Fed. R. Civ. P.

15(a)(1)(B). In this case, Fawzy filed his amended complaint on October 14, 2016, only

three days after Wauquiez Boats filed its Rule 12(b)(1) motion. Thus, the conditions for

amending a complaint as of right under Rule 15 were satisfied.

       Because a properly filed amended complaint supersedes the original one and

becomes the operative complaint in the case, it renders the original complaint “of no

effect.” Young v. City of Mt. Ranier, 238 F.3d 567, 573 (4th Cir. 2001). Accordingly,

when Fawzy filed his amended complaint as a matter of right at 1:16 p.m. on October 14,

2016, his filing rendered his original complaint “of no effect.” As a consequence, when

the district court subsequently dismissed the original complaint at 2:22 p.m. on the same

day, it ruled on a mooted complaint, not the operative one. Indeed, the court never


                                            8
addressed the operative amended complaint before Fawzy filed this appeal. Moreover,

Wauquiez Boats never filed any motion or other response to the amended complaint,

which yet stands unattended, boldly if not lonely. Because the district court’s order

dismissing the original complaint left the operative complaint unaddressed, the order was

not a final order, but rather an interlocutory one, and we have no appellate jurisdiction to

review it. See 28 U.S.C. § 1291. For the same reason, we also lack jurisdiction to review

Wauquiez Boats’ cross-appeal, taken from the district court’s order denying its motion

for sanctions.

       Fawzy’s argument that we should nonetheless address the district court’s failure to

address his amended complaint as a reviewable error simply ignores the final decision

doctrine, which he does not even discuss in his supplemental brief.

       Wauquiez Boats’ argument that we have jurisdiction because the amended

complaint added no new causes of action or facts fares no better. First, the amended

complaint did indeed add several new causes of action that Fawzy contends fall within

the admiralty and maritime jurisdiction of the court, including claims for negligent design

of the vessel, failure to warn, intentional misrepresentation, and intentional infliction of

emotional distress. Moreover, a number of paragraphs were added to the amended

complaint alleging facts not included in the original complaint. While Wauquiez Boats

argues that the additional allegations were discussed with the court at the hearing on the

motion to dismiss the original complaint, that argument does not lead to a conclusion that

the district court somehow addressed and dismissed the amended complaint before it was

even filed or that the court intended to assess the sufficiency of the new allegations in its


                                             9
ruling. Indeed, at the hearing, Fawzy made no request to amend his complaint and the

court never indicated that Fawzy had somehow made such a request. Finally, Wauquiez

Boats argues that we have jurisdiction because, by failing to notify the district court

timely of its error, Fawzy cannot rely on the amended complaint, making the district

court’s ruling on the original complaint a final decision. But, as we have already noted,

the amended complaint was properly filed under Rule 15(a), and Fawzy’s failure to notify

the district court of its filing did not change the amended complaint’s status as the

operative one.

       Accordingly, we conclude that the district court erroneously, albeit unwittingly,

closed the case without having addressed the amended complaint and therefore that

Fawzy’s appeal and Wauquiez Boats’ cross-appeal were taken from an interlocutory

order. We thus dismiss their appeals for lack of appellate jurisdiction.



                                                                     IT IS SO ORDERED.




                                            10